327 So. 2d 732 (1976)
In re Calvin BINION
v.
STATE of Alabama.
Ex parte Calvin Binion.
SC 1672.
Supreme Court of Alabama.
February 27, 1976.
Walter P. Crownover and Jack Lowther, Tuscaloosa, for petitioner.
No appearance for the State.
SHORES, Justice.
Petition of Calvin Binion for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Binion v. State, 57 Ala.App. , 327 So. 2d 729.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and JONES, JJ., concur.